ACCEPTED
                                                                                                14-15-00100-CV
                                                                                  FOURTEENTH COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                           2/4/2015 10:42:20 AM
                                                                                            CHRISTOPHER PRINE
                                                                                                         CLERK

                                  NO. 14-15-00100-CV

                                                       FILED IN
                 IN THE COURT OF APPEALS FOR THE 14th COURT OF APPEALS
                                                    HOUSTON, TEXAS
          FOURTEENTH DISTRICT OF TEXAS AT HOUSTON, TEXAS
                                                                        2/4/2015 10:42:20 AM
                                                                        CHRISTOPHER A. PRINE
                                                                                 Clerk
                           GIBSON AYODELE OLUYITAN

                                                                   Appellant

                                            v.

                          JP MORGAN CHASE BANK, N.A.

                                                                       Appellee



                  NOTICE OF APPEARANCE ON BEHALF OF APPELLEE
                          JPMORGAN CHASE BANK, N.A.


              The following counsel hereby make their appearance as counsel of

       record for Appellee JPMorgan Chase Bank, N.A.:

              Marcie L. Schout (Lead Counsel)
                Texas Bar No. 24027960
              Wm. Lance Lewis
                Texas Bar No. 12314560
              Lauren Godfrey
                Texas Bar No. 24063990
              QUILLING, SELANDER, LOWNDS, WINSLETT & MOSER, P.C.
              2001 Bryan Street, Suite 1800
              Dallas, Texas 75201
              (214) 871-2100 (Telephone)
              (214) 871-2111 (Facsimile).




NOTICE OF APPEARANCE ON BEHALF OF APPELLEE JPMORGAN CHASE BANK, N.A.                    PAGE 1
                                          Respectfully submitted,

                                            /s/ Marcie L. Schout
                                          MARCIE L. SCHOUT
                                          Texas Bar No. 24027960
                                          WM. LANCE LEWIS
                                          Texas Bar No. 12314560
                                          LAUREN GODFREY
                                          Texas Bar No. 24063990
                                          QUILLING, SELANDER, LOWNDS,
                                              WINSLETT & MOSER, P.C.
                                          2001 Bryan Street, Suite 1800
                                          Dallas, Texas 75201
                                          (214) 871-2100 (Telephone)
                                          (214) 871-2111 (Facsimile)
                                          mschout@qslwm.com
                                          llewis@qslwm.com
                                          lgodfrey@qslwm.com

                                          ATTORNEYS FOR APPELLEE
                                          JPMORGAN CHASE BANK, N.A.




                             CERTIFICATE OF SERVICE

       This is to certify that on February 4, 2015, a true and correct copy of the foregoing
pleading has been furnished to Appellant via first class mail and certified mail, return
receipt requested, in accordance with the Texas Rules of Civil Procedure.

                            Gibson Ayodele Oluyitan
                            4914 Cambridge Street
                            Sugarland, Texas 77479

                                           /s/ Marcie L. Schout
                                          Marcie L. Schout
                                          4851-9104-9505, v. 1




NOTICE OF APPEARANCE ON BEHALF OF APPELLEE JPMORGAN CHASE BANK, N.A.                 PAGE 2